In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-21-00268-CV


                        JASON PAUL WHITE, DDS, APPELLANT

                                               V.

  JANE DOE, INDIVIDUALLY AND AS NEXT FRIEND OF JOHN DOE, A MINOR
CHILD, AND JOHN DOE II, AS NEXT FRIEND OF MINOR CHILDREN, JOHN DOE III
                     AND JOHN DOE IV, APPELLEES

                           On Appeal from the 99th District Court
                                   Lubbock County, Texas
              Trial Court No. 2021-542,885, Honorable J. Phillip Hays, Presiding

                                   November 15, 2021
                                          ORDER
                     Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       On November 5, 2021, this Court denied appellant’s emergency motion to suspend

receivership pending appeal. On November 9, appellant filed a second emergency

motion for relief, again requesting that we stay the trial court’s order appointing a receiver

and further requesting that we issue a temporary injunction blocking the receiver from

selling real property or transferring funds.
       Appellant maintains that he is entitled to supersede the trial court’s order pursuant

to Texas Rule of Appellate Procedure 24.1(a). While a judgment debtor is generally

entitled to supersede a judgment and thus defer its enforcement while pursuing an

appeal, see TEX. R. APP. P. 24.1; Miga v. Jensen, 299 S.W.3d 98, 100 (Tex. 2009),

appellant has not indicated that he has sought relief from the trial court via any of the four

methods listed in Rule 24.1(a). As such, there is no supersedeas ruling presented for our

review.

       Further, when seeking temporary orders in an appeal of an interlocutory order, it

is the movant’s burden to make a clear showing that he is entitled to relief. Lamar

Builders, Inc. v. Guardian Sav. & Loan Ass’n, 786 S.W.2d 789, 791 (Tex. App.—Houston

[1st Dist.] 1990, no writ) (order). To be entitled to injunctive relief, appellant must plead

and prove (1) the existence of a wrongful act, (2) a probable right to the relief sought, and

(3) the likelihood of imminent and irreparable injury. Butnaru v. Ford Motor Co., 84

S.W.3d 198, 204 (Tex. 2002).        Appellant has not presented sufficient evidence to

demonstrate that the receivership presents a danger justifying emergency or injunctive

relief. Appellant’s assertions about potential harm resulting from “pending transactions”

do not inform the Court as to the property involved, its value, the projected sales date, or

any imminent and irreparable injury that might result.

       Thus, we conclude that the motion is insufficient to support granting appellant’s

request for a stay or issuing an injunction. Appellant’s motion is therefore denied.




                                                         Per Curiam

                                              2